DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species as elected in pages 7-8 of the remark in the reply filed on 2/10/22 is acknowledged.
Non-elected Species are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim. 

Claim Interpretation
The examiner notes to applicant that the reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. However, the specifics of the description or the drawings are not read into the claims. The use of reference characters is to be considered as having no effect on the scope of the claims.
Regarding claim 1, the examiner notes that the generic placeholders, specifically the “unit” are modified by functional language and linked by the transition word/phrase “for,” and the generic placeholder is not modified by sufficient structure for performing the claimed function (the processing unit and the electrical control or regulating unit). However, according to the specification, these units are merely directed towards generic electronic components of the controller. 
Therefore, the recited claim language, e.g. “…unit for…” were not interpreted as invocation of the 112(6) means plus function interpretation. The same applies to, for instance: means for… in claim 7. 
Also see: Federal Register/Vol.76, No.27/Wednesday, Feb 9, 2011/Notices
Regarding claim 24, the examiner nots that anything can be considered disposable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8,10-12,14-17,19 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the electrical control or regulating unit limitation, the examiner notes that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the limitation recites the broad recitation control, and the claim also recites regulating which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The examiner suggest applicant delete the phrase “or regulating…” It appears that the act of regulating is covered by the act of controlling. 
Regarding claim 1, the recitation: “step carried out by means of the processing unit…” is unclear. It is unclear what applicant means by the phrase “means of the processing unit.” It is unclear if applicant is attempting to define the processing unit and/or the step(s) performed by the processing unit according to 35 U.S.C. 112(f). 
Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 appears to recite the broad recitation (any part of the actuating apparatus being mounted on the processing unit), and the claim also recites that “in particular” only the control or regulating unit (of the actuating apparatus) being mounted on the processing unit, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 1, the limitation: “an actuating apparatus” is unclear. The recited apparatus is not defined with any specific structural elements. It is unclear what it is that the apparatus is actuating and it is unclear how the apparatus can be labeled an apparatus which is capable of actuating something. 
Regarding claim 6, the phrase "like a box" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The phrase “like a …” is similar to indefinite phrases for instance: “for example;” “or the like;” and “such as.”  See MPEP § 2173.05(d).
Regarding claim 2, the structural cooperative relationships between the carrier, the actuating apparatus and the housing is unclear. What does applicant mean by housing? What is being housed/encased/shielded by the housing? Claim 1 recites that a portion of the actuating apparatus, i.e. the control or regulating units is mounted on the processing units, which is itself mounted on the carrier. Claim 2 now recites that the actuating apparatus is arranged between the housing and the carrier. The claim does not make any sense. Claim 6 further complicates the above issues. Claim 6 recites: the housing is configured like a box, the electrical control or regulating unit and/or the processing unit and/or the carrier is/are arranged in a cavity of the housing. 
Claim 1 recites that a portion of the actuating apparatus, i.e. the control or regulating units is mounted on the processing units, which is itself mounted on the carrier. Claim 6 recites the electrical control or regulating unit and/or the processing unit and/or the carrier is/are arranged in a cavity of the housing. How can the carrier be encased in the housing and at the same time the actuating apparatus can be arranged between the housing and the carrier? 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 3 is unclear. It is unclear how the claim can be considered further structurally limiting of claim 1. Claim 3 merely recites applicant’s intended use/function of the claimed invention itself (the device defined in the preamble). The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device. 
Claim 4 is unclear. Regarding claim 4, it is unclear if applicant intends to positively claim: a handling device as part of the claimed subject matter. 
Claim 1 is drafted in a way that the handling device is not required to be an element of the instant invention. While applicant may intend for the handling device to be an element of the invention, there is no requirement for the handling device to be an element of the instant invention/system. The handling device can be an element of a separate system(s) to which the claimed system is or may be operably connected to.
If applicant intends for such structures to be considered an element of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the handling device in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed handling device. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
Claim 5 is unclear. It is unclear what applicant means by “the processing unit is releasably reconnected to the carrier.” Anything can be separated or released by for example force, i.e. by breaking. Claim 5 does not recite any docking mechanisms that allows releasably reconnecting function of the recited elements. 
Claim 8 is unclear. Claim 8 recites the actuating apparatus comprises a pressure sensor which is fluidically connected to the processing unit (The claim is interpreted in this way.). Claim 1 or 8 does not define anything specific about the processing unit with respect to any fluid or fluid reservoir. It is unclear what applicant means by a pressure sensor which is fluidically connected to the processing unit. 
Claim 10 is unclear. As evidenced by the phrase “on mounting of the…,” the claim recites conditional usage of the claimed device. Applicant attempts to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed “processing medium.” The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
It should be noted that one is not required to use the claimed device in the same manner as intended by applicant. Claim 10 is generally narrative and do not further structurally limit the claimed device. Claim  is replete with narrative intended use phrases that do not further structurally define the claimed device.
Claim 10 recites the limitation "the processing medium."  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is unclear. Claim 1 recites that a portion of the actuating apparatus, i.e. the control or regulating units is mounted on the processing units, which is itself mounted on the carrier. What does applicant even mean by: wherein the actuating apparatus (4) is connected tubelessly or wirelessly to the processing unit. Scope of the claim is unclear. 
Claim 12 is unclear. What does applicant mean by an intermediate element being connected by means of the actuating apparatus to the processing unit? Again, claim 1 recites that a portion of the actuating apparatus, i.e. the control or regulating units is mounted on the processing units, which is itself mounted on the carrier. Which part of the actuating apparatus is connected to the processing unit by an intermediary feature? What does applicant even men by an intermediate element? 
Claim 14 is unclear. Claim 1 or claim 8b does not recite any tank for storing anything. What does applicant mean by at least one further tank? 
Claim 15 is unclear. It is unclear what applicant means by the processing unit comprises at least one fluid line that extends from an attachment and protrudes into the liquid sample. What structure comprises the attachment? What liquid sample is applicant reciting about? The same rational apples to claims 16 and 17. What structure comprises the fluid channel? Claims 1, 8 or 15 does not recite anything specific about any of the actually claimed structural elements and their relationships.  It is also unclear if the attachment, fluid line or the pumps are positively claimed as part of the claimed subject matter. 
Regarding claim 24, the examiner nots that anything can be considered disposable. It is unclear how the claim can be considered further structurally limiting of claim 1.
Regarding claim 25, the examiner notes that the claims 1 or 25 does not recite enough structural cooperating relationships between the claimed elements that one can determine what it means by facing away from the processing unit.
Regarding claim 27, it is unclear if the further housing including the further cavity is part of the claimed subject matter. 
Claim 28 is purely worded as applicant’s intended function of the claimed elements. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Especially, the scope of the claims 2-6, 8, 10-12,14-17 and 24-28 are not ascertainable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8,10-12,14-17,19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2008/0004753). 
As best understood from the current claim language (Also see the 112b rejection section of this office action), regarding claims 1-8,10-12,14-17,19 and 21-28, Hong discloses an automated and computerized system (i.e. can be considered autonomous) for characterizing kinetic activities (abstract). The system includes an optical unit with a controller chip (id.). The controller chip has multiple reaction cells for simultaneously reacting samples of the catalyst under a range of reaction conditions and for optically monitoring the kinetic activity within each of the reaction cells (id.). The system further includes a temperature controller in thermal contact with the controller chip and an actuation device coupled to the controller chip for injecting and mixing samples of the catalyst with reagents into each of the reaction cells to form a product (id.).
[0012] The system or optical microfluidic unit of the present invention preferably includes a detection unit for simultaneously monitoring concentrations of one or more reagents and/or products within each of the reactor cells. The detection unit includes one or more of an optical detector, an electrochemical detector and a mass-based cantilever detector. Where the detection unit includes optical detector unit, The optical detector unit preferably includes a light source, such as an array of light emitting diodes and a detector, such as a photodiode array. The photodiode array can be a charge-coupled diode array (CCD), an avalanche photodiode array (APD) or a CMOS integrated p-n diode array. The light source and the detector preferably sandwich the microfluidic controller chip, such that the optical detection means simultaneously monitors concentrations of one or more of the reagents and/or products within each of the reaction cells by detecting light from the source that passes through the microfluidic controller chip and determining absorbance values for each of the reaction cells. 
[0015] The system of the present invention is preferably automated and computerized. In accordance with the embodiments, a computer includes a processor and memory. The computer is programmed with the software that interfaces with the microfluidic pump, optical detection means and the temperature controller, such that the computer controls reaction conditions, collects optical data and stores the optical data acquired by the optical detection means. Preferably, the computer includes software to calculate kinetic parameters of the catalyst being studied from the optical data acquired through multiple runs of a number of parallel or simultaneously monitored reactions, such as described above. The computer is also preferably configured to use the kinetic parameters to plot a graphical "landscape" representation of the kinetic activity of the catalyst. For example, the computer is configured to plot a contour surface of the kinetic parameters, which is displayed on a display monitor or graphical user interface. 
[0036] The system 100 also preferably includes a computer 109 with a processor and memory. The computer 109 is in communication with the optical microfluidic unit 115 and the microfluidic pump 101. The computer 109 preferably includes software to calculate kinetic parameters of the catalyst being studied from the optical data acquired from the optical detection means 105 and 111. The computer 109 is also preferably configured to use the kinetic parameters to plot a graphical "landscape" representation of the kinetic activity of the catalyst, such as a contour surface 520 shown in FIG. 5. 
[0040] FIG. 3 is a detailed schematic diagram of an automated computerized system 300 with the optical microfluidic unit 200, described above. As shown, the system 300 includes a computer 301 with a processor 305 and a monitor 307. Preferably, the computer 301 is integrated with the controller chip 201, light emitting diode array 213, photodiode array 209 and the thermal controller 211, such that the computer 301 is able to control and monitor the entire operation of the optical microfluidic unit 200 and the data acquisition performed thereon. The system 300 also includes a microfluidic pump (not shown), such as the microfluidic pump 101 (FIG. 1) that is coupled to the optical microfluidic unit 200 through the actuation lines 215 and 217. The light emitting diode array 213 and the photodiode array 209 sandwich the controller chip 201, such that the optical detection means monitors and determines absorbance values for each reaction cell of the controller chip 201 from an amount of light that passes through the controller chip 201, as indicated by the arrows 221.
Hong does not explicitly disclose: “the control or regulating unit, is mounted on the processing unit, characterized in that the processing unit is mounted on the carrier. However, Hong teaches all of these structural elements arranged as a small single unit (See Fig. 1: 115; Fig. 4A/B, etc.). The examiner respectfully submits that it would have been obvious to one having ordinary skill in the art at the time of the invention to place the detector below the carrier, since rearrangement of parts or the change in configuration of an invention only involves routine skill in the art. Even if the separate computer of Hong is considered the processor, the examiner respectfully submits that it would have been obvious to one having ordinary skill in the art at the time of the invention to place the detector below the carrier, since rearrangement of parts or the change in configuration of an invention only involves routine skill in the art.
As to all of the claimed further devices, the examiner respectfully submits that it would have been obvious to one having ordinary skill in the art at the time of the invention (as currently recited in the claim) to merely provide another same device, since duplication of essential working parts of a device involves routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
5/21/22